Citation Nr: 0506711	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for gastric leiomyoma (with 
dumping syndrome), to include as secondary to herbicide 
exposure.



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968 and a subsequent period of service with the United 
States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November and December 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.

In November 2000, the Board remanded this case to the RO for 
additional development, including a special VA examination 
with nexus opinion.  

In an October 2001 decision, the Board denied service 
connection for gastric leiomyoma (with dumping syndrome), to 
include as secondary to herbicide exposure.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).

In January 2004, the CAVC vacated the Board's October 2001 
decision and remanded the case to the Board for compliance 
with the directives that were specified by the CAVC's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A preliminary review of the evidence shows that the issue on 
appeal remains unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

In November 2000, the Board remanded this case for additional 
development of the evidence to include a pertinent VA 
examination to determine whether the veteran's gastric 
leiomyoma (with dumping syndrome) is etiologically related to 
active service, to include as secondary to herbicide 
exposure.  

The Board notes that the December 2000 VA examination report 
with opinion added to the record failed to adequately comply 
with the directives of the Board's remand as the VA examiner 
did not address whether or not the veteran's condition is 
related to service on a basis other than herbicide exposure.  
The CAVC noted such fact in the January 2004 order.

Where the remand orders of the Board or the CAVC are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
case must be remanded to obtain a complete nexus opinion.

Also, the Board notes that the Agent Orange Act of 1991 (PL 
102-4) requires that the National Academy of Sciences (NAS) 
and the Secretary enter into an agreement for NAS to review, 
summarize, and make recommendations about diseases associated 
with exposure to herbicides.  The NAS is required to submit a 
report on its activities every two years and, based on the 
findings contained in the report, the Secretary has to make 
decisions about presumptive service connection with diseases 
studied.  

The NAS last issued an Update report on January 23, 2003.  
Based on the findings of this report, the Secretary 
determined that a presumption for service connection is not 
warranted based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era for various 
disabilities, including gastrointestinal and digestive 
disease including liver toxicity (excludes diabetes mellitus, 
type II) and gastrointestinal tract tumors.  

In November 2004, the veteran submitted a medical evidence 
packet consisting of a September 2004 report with attachments 
from M.N.G., Jr., M.D., a specialist in pathology with waiver 
of initial RO review.  The veteran argues that such medical 
evidence supports his claim that he is entitled to the 
presumption that his gastric leiomyoma developed as a result 
of herbicide exposure and thus the dumping syndrome as a 
consequence of a subtotal gastrectomy for removal of the 
tumor.  The veteran argues that leiomyoma and leiomyosarcoma 
are not separate entities.  

In view of the added medical evidence packet, the Board notes 
that a VA gastrointestinal specialist should also express an 
opinion as to whether the report from M.N.G., Jr., M.D., 
submitted to support the veteran's claim of service 
connection for gastric leiomyoma (with dumping syndrome), 
equals or outweighs the credible evidence against such 
association noted by the NAS Update report on January 23, 
2003. 

Additionally, the Board notes that the CAVC has held that 
section 5103(a), as amended by the VCAA of 2000 and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this regard the veteran must be furnished a 
development letter consistent with the notice requirements of 
the VCAA, as clarified by Quartuccio, supra.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be furnished a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  Any necessary development brought 
about by the veteran's response should 
then conducted, if applicable.   

4.  Arrangements should be made for a VA 
specialist in gastroenterology, including 
on a fee basis, if necessary, to review 
the veteran's claims file, a copy of the 
pertinent NAS update report on January 
23, 2003 and a separate copy of this 
remand for the purpose of determining the 
nature, extent of severity, etiology and 
date of approximate onset of gastric 
leiomyoma (with dumping syndrome) claimed 
as stemming from active service to 
include herbicide exposure.  The medical 
specialist must annotate the medical 
report that the claims file was in fact 
made available for review in conjunction 
with the preparation of the requested 
nexus opinion.  

Following a comprehensive review of the 
claims file and copy of this remand, the 
medical specialist should render an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any 
identifiable underlying gastric leiomyoma 
(with dumping syndrome) initially 
manifested in service.  If not, the 
medical specialist's attention is 
directed to the medical evidence packet 
submitted by the veteran in November 
2004, consisting of a September 2004 
report from M.N.G., Jr., M.D., with 
attachments.  The veteran argues that 
such medical evidence supports his claim 
that he is entitled to the presumption 
that his gastric leiomyoma developed as a 
result of herbicide exposure and thus the 
dumping syndrome as a consequence of a 
subtotal gastrectomy for removal of the 
tumor.  (The veteran argues that in his 
opinion, leiomyoma and leiomyosarcoma are 
not separate entities.)  The medical 
specialist should render an opinion as to 
whether the private medical report equals 
or outweighs the credible evidence 
against such association as noted by the 
NAS update report on January 23, 2003.  
The examiner should provide the rationale 
for any conclusions reached in a 
typewritten report.  If the medical 
specialist cannot provide an opinion as 
to causation, without resort to 
speculation, he or she should so state.

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
required medical opinions should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issue of 
entitlement to service connection for 
gastric leiomyoma (with dumping 
syndrome), to include as secondary to 
herbicide exposure should be 
readjudicated, to include consideration 
of 38 C.F.R. § 3.328, if appropriate.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  



A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




